Name: Commission Regulation (EEC) No 1467/79 of 13 July 1979 amending for the second time Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/38 Official Journal of the European Communities 14. 7 . 79 COMMISSION REGULATION (EEC) No 1467/79 of 13 July 1979 amending for the second time Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ( 1 ), as last amended by Regula ­ tion (EEC) No 235/79 (2), and in particular Article 12 (8) thereof, Whereas Commission Regulation (EEC) No 1517/77 (3 ), as amended by Regulation (EEC) No 891 /78 (4), divides these varieties into the groups 'aromatic hops', 'bitter hops' and 'others' according to commercial practice in the Community and world hop markets on the basis of the final uses of the hops in brewing and by reference to common characteris ­ tics , with particular emphasis on the content of bitter and aromatic substances ; Whereas examination of certain varieties hitherto clas ­ sified in the 3rd group 'others' and the use to which they are put in brewing have shown that these varie ­ ties have a predominant bitter characteristic ; whereas the said varieties should accordingly be transferred into the 2nd group 'bitter hops' ; Whereas two new varieties have appeared on the Community market ; whereas the knowledge at present available of their characteristics and of their use in brewing indicates that one should be classified in the 1st group 'aromatic hops' and the second in the 3rd group 'others' ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1517/77 is hereby replaced by the Annex hereto . Article 2 This Regulation shall apply as from the 1979 harvest . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 175, 4 . 8 . 1971 , p. 1 . (2 OJ No L 34, 9 . 2 . 1979 , p. 4 . (J ) OJ No L 169 , 7 . 7 . 1977, p . 13 . C OJ No L 117, 29 . 4 . 1978 , p . 50 , 14. 7 . 79 Official Journal of the European Communities No L 177/39 BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE B. C.A. Gruppe 1 : Aromatisk humle Gruppe I : Aromahopfen 1st Group : Aromatic hops Groupe I : Houblon aromatique Gruppo I : Luppolo aromatico Groep I : Aromatische hop Groppe Ã : Bitter humle Groppe II : Bitterhopfen 2nd Group : Bitter hops Groupe II : Houblon amer Gruppo II : Luppolo amaro Groep II : Bittere hop Gruppe III : Andre Gruppe III : Andere 3rd Group : Others Groupe III : Autres Gruppo III : Altri Groep III : Andere Hallertauer HersbrÃ ¼cker SpÃ ¤t HÃ ¼ller Spalter Tettnanger Progress Northern Brewer Brewers Gold Bullion Target Keyworth's Midseason Northdown Record Perle Kent Triploid Viking Fuggles Goldings W.G.V. Tutsham Saaz Strisselspalt Tardif de Bourgogne Star Bramling cross Challenger Sunshine Saxon